Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 and 03/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  the phrase “a second orientation sensor coupled to a first bone” in line 5 should be amended to read –a second orientation sensor configured to be coupled to a first bone--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recite the limitation “an orientation sensor” in lines 6-7, this limitation is not defined by the claims which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the claimed “orientation sensor” in lines 6-7 is the same and/or different than the claimed “orientation sensor” in line 3. The scope of the claim remains indeterminate because of the claimed “orientation sensor” in lines 6-7.

Claims 1, 8-10 and 17 recite the limitation “respective reference frames of an orientation sensor attached to a first bone and the first bone”, wherein claims 3 and 21 recite the limitation “respective reference frames of a respective orientation sensor attached to a second bone and the second bone” these limitations are not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art would not be able to know what the respective reference frames of an orientation sensor represents and/or how they are being registered/calculated, and how the orientation sensor attached to a bone can have multiple reference frames. The scope of the claim remains indeterminate because of the claimed “respective reference frames”.

Claim 4 recite the limitation “calculating, ………., the second information into orientation relative to the anatomic reference frame” this limitation is not defined by the claims, and one with ordinary skill in the art would be able to know if the second information is being received as claimed in claim 1 or being calculated.
Still claim 4 is generally narrative and indefinite, failing to conform with current U.S. practice. It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, one with ordinary skill in the art would be able to know what does the calculated second information into orientation mean, and the orientation of which parameter that is relative to the anatomic reference plane. 

Claims 3 and 21 recite the limitation “a respective orientation sensor attached to the at least one second bone” and the limitation “each of the respective orientation sensors attached to the at least one second bone” these limitations are not defined by the claims which renders the claims indefinite. One with ordinary skill in the art would be able to know if there is only respective orientation sensor attached to the second bone or a multiple of respective orientation sensor attached to the second bone. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed limitations above.

Claim 3 recites the limitation "the respective orientations" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the sagittal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the sagittal" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the respective orientations" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "the lengths" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation "the elongated linear member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation "the distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791